Mr. Justice Van Orsdel
delivered the opinion of the Court:
By the demurrer, petitioner admitted the allegations set forth in the return. It is too clear for argument that petitioner’s action is premature. Mandamus is not the remedy to relieve against an anticipated injury. The regulation complained of was made by the Secretary of the Interior under authority of an act of Congress. The discretion and power to make the regulation implies the power and discretion to change or totally abrogate it. It has no compelling force on the Secretary in this case. Before the lease reaches him the rule may be changed or no longer in existence, or the consideration of this lease might, for aught we know, impel such change. There is, not even a threatened injury, since the Secretary answers that he is not advised of the action he will take when the lease is submitted to him for approval.
It matters not that it is here conceded that the approval of this lease would vest in Mowris ‘a, total acreage of leased oil and gas Indian lands in excess of 1,800 acres. The matter of approval or disapproval is still within the discretion of the Secretary, notwithstanding the regulation. Until there has been a positive refusal on the part of the Secretary to approve the lease, no cause exists upon which an action for mandamus can be predicated. The Secretary cannot be compelled by writ of mandamus to perform an act which, for lack of submission to him, he has not even had an opportunity to refuse to perform. There is no laches or unnecessary delay in this case. The lease in due course has simply not reached the Secretary, and until it does, and he has acted or refused to act, no cause of action exists.
We are not called upon to express an opinion as to the validity of the regulation. That question is left open for determination in a proper case.
The judgment is affirmed, with costs. Affirmed.
A writ of error from the Supreme Court of the United States was granted by that Court.